Citation Nr: 1739193	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for joint pain, to include degenerative joint disease (DJD) of the right knee and osteoarthritis and facet arthropathy of the lumbar spine (right knee and back disabilities).

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991, including service in the Southwest Asia theater of operations during the Persian Gulf War from January 1991 to April 1991.  He also had additional service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the June 2012 rating decision, the RO granted service connection for irritable bowel syndrome (IBS) and assigned a noncompensable (zero percent) disability rating.  In the March 2013 rating decision, the RO denied service connection for DJD of the right knee and osteoarthritis and facet arthropathy of the lumbar spine, claimed as joint pain due to hazard exposure during the Gulf War, and denied service connection for chronic fatigue syndrome, also claimed as due to hazard exposure during the Gulf War.

In June 2015, this case was remanded by the Board for further development.

The issue of entitlement to an initial compensable rating for IBS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Giving him the benefit of the doubt, the Veteran has fatigue that is related to his service.
3.  The Veteran does not have a joint condition manifested by right knee and back disabilities, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, that was caused by his service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for fatigue, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  A joint condition manifested by right knee and back disabilities, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, was not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With regard to the fatigue claim, the Board's grant of service connection for fatigue, constitutes a complete grant of the benefits sought on appeal, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With regard to the claim for service connection for joint pain, to include right knee and back disabilities, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

VA medical examinations and opinions were obtained in this case to address the etiology of the Veteran's claimed joint condition.  As will be discussed in further detail below, the Board finds that the May 2012 VA medical opinion is inadequate for adjudication purposes.  However, the deficiencies in the May 2012 VA medical opinion were cured by the January 2013 VA medical opinion.  Hence, the Board finds that the January 2013 VA medical examination and opinion are adequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).  This statutory provision is referred to as the 'presumption of soundness.'  Horn v. Shinseki, 25 Vet. App.  231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.').  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991). 

The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...').

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306(a).
Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317 (a)(1).

The Veteran claims that he has joint pain that is related to his service, including as due to an undiagnosed illness.  Pursuant to the Board's remand, the RO obtained the Veteran's service personnel records which verify service in the Southwest Asia Theater of operations during the Persian Gulf War.

In this regard, on November 2011 VA Gulf War General Medical Examination Disability Benefits Questionnaire (DBQ) examination, the examiner diagnosed lumbosacral degenerative disc disease, knee arthralgia, and lumbar strain.  As will be discussed in greater detail below, since the record also shows that the Veteran's symptoms have been ascribed to known clinical diagnoses, service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf is precluded.  Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness. 

Moreover, the evidence does not raise the issue of any other undiagnosed illness that manifested to a degree of 10 percent or more following discharge from service.  38 C.F.R. § 3.317 (2016).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § §§ 1110 and 1131 is warranted. 
Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct or presumptive basis.

Finally, 38 U.S.C.A. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Fatigue

The Veteran asserts that he has fatigue that is related to his service.

On November 2011 VA gulf war examination it was noted that he had fatigue on a daily basis since 1991 with gradual onset.  

In an October 2012 opinion, the VA examiner opined that the Veteran had fatigue, but did not meet criteria for chronic fatigue syndrome (CFS), as onset was gradual and it did not cause a 50% or more reduction in premorbid activity level.  Therefore, the CFS Disability Benefits Questionnaire (DBQ) was not completed.  However, the fatigue did fall into the category of an undiagnosed illness or a diagnosable. but medically unexplained illness of unknown etiology.  However, it is as likely as not that his fatigue is related to his experience in Southwest Asia, as it began just after he returned, and there is no other explanation for it.  

Accordingly, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for fatigue are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102.

The nature and extent of this disability caused by service is not currently before the Board.

Joint pain

The Veteran contends that he has joint pain that is related to his service, including as due to an undiagnosed illness.

The STRs include a November 1987 enlistment examination which indicates normal clinical evaluations of the spine and lower extremities.  A report of medical history shows that the Veteran denied recurrent back pain or a trick or locked knee.  

In June 2015, the Board remanded the claim for a complete copy of the STRS, to include a November 1990 entrance examination, in order to determine if the presumption of soundness attached to the Veteran upon entry into service in November 1990.  Additional STRs obtained pursuant to the Board's remand do not include a November 1990 entrance examination.  However, a November 1990 consultation sheet indicates that he complained of low back pain and right knee pain after a car accident in the last week of October 1990.  The assessment was lumbar myofasciitis.  A November 1990 report from private physician R.C.G. indicates diagnoses of mild to moderate intervertebral disc syndrome (IVD) L5-S1, acute and traumatic lumbo-pelvic sprain strain mechanism, and lumbar myofasciitis.  A December 1990 consultation sheet indicates that he sustained a back injury in a motor vehicle accident in October 1990.  Overall, these record indicate that the Veteran sustained low back and right knee injuries in an October 1990 motor vehicle accident.  A December 1990 screening note of acute medical care indicates that he was "ok for deployment."

A March 1991 REFRAD examination indicates a normal clinical evaluation of the Veteran's spine.  With regard to the right knee, there is a notation that it popped out of place, but the right knee examination was normal.  A March 1991 report of medical history indicates a complaint of recurrent back pain and a complaint of a trick or locked knee.   A March 1993 report of medical history indicates that he was in good health and denied any trick or locked knee and denied recurrent back pain.
Because the Veteran's November 1990 entrance examination is unavailable, the presumption of soundness at entry applies.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994); 38 C.F.R. § 3.306.  Thus, in order to rebut the presumption of soundness, VA must prove that there is evidence both that the Veteran's back and right knee disabilities clearly and unmistakably existed prior to service and that it was not aggravated therein.  VAOPGCPREC 03-2003 (July 16, 2003). 

The Board finds that both of these criteria have been met and that the presumption of soundness, as it pertains to the Veteran's right knee and back disabilities, has been rebutted.

As to the 'preexistence prong,' the record includes a January 2013 VA examiner's opinion that the Veteran's back and right knee disabilities pre-existed service.
 
As to the 'aggravation prong,' the January 2013 VA examiner further opined that the Veteran's right knee and back disabilities did not worsen during service.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition). 

Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran had right knee and back disabilities prior to his active duty service.  Wagner; Horn v. Shinseki, 25 Vet. App. 23 (2012). 

With regard to the 'aggravation prong,' the Board finds that based on the VA examining physician's opinion, there is clear and unmistakable evidence that the Veteran's preexisting right knee and back disabilities were not aggravated during military service beyond their natural progression.

Post-service, on November 2011 VA Gulf War examination, the Veteran presented with a history of low back pain and bilateral knee strain since 1991 after he returned from service.

In a May 2012 VA medical opinion, a November 2011 VA examiner opined that with regard to the lower back, the examiner opined that the Veteran's back disability, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression.  The rationale was that the STRs indicated that he was treated for lower back pain in the service.  She stated that the enlistment examination did not mention a back condition and there were no records prior to the service to indicate that he had lower back pain.  Therefore, if a lower back condition was present prior to the service, the indication is that it was asymptomatic.  The finding of symptomatology during service then leads to the supposition that the lower back condition was aggravated during the service period. 

With regard to the right knee disability, the VA examiner opined that it clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale was that the Veteran's STRs indicate that he was treated for right knee pain during service and his separation examination lists "right knee popped out of place x1.  Normal examination."  The examiner stated that the enlistment examination does not mention a knee condition and there are no records prior to the service to indicate that he had symptoms of his right knee.  Therefore, if a knee condition was present prior to the service, the indication is that it was asymptomatic.  The examiner concluded that the finding of symptomatology during service leads to the supposition that the right knee condition was aggravated during the service period.  A baseline could not be provided, due to insufficient medical record documentation prior to the service period.

However, as the claims file contains a November 1990 report which indicates that the Veteran injured his back and knee prior to his period of service from November 1990 to April 1991, to the extent that the VA examiner's opinion suggests that the Veteran's back and right knee were asymptomatic prior to November 1990, it is based on an inaccurate factual premise, and therefore carries little probative weight. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

On January 2013 VA knee and lower leg conditions examination, a second VA examiner diagnosed degenerative joint disease, right knee and knee strain.  The Veteran stated that the right knee disability began after deployment from service with an onset since 1991.

On January 2013 VA back conditions examination, the examiner diagnosed osteoarthritis with facet arthropathy lumbar spine since 1991.  At that time, the Veteran complained of fatigue, chronic pain, and stiffness.

The VA examiner opined that the right knee and back disabilities clearly and unmistakably existed prior to service and were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness.  With regard to the right knee, the rationale was that the Veteran had minimal degenerative joint disease of the right knee.  The service records show in-service treatment for the right knee and a pre-existing knee condition.  The examiner explained that degenerative disease is part of the normal progression of knee arthralgia and was not an aggravation beyond the normal progression of the condition.  Unlike the November 2011 VA examiner, this examiner considered and discussed the November 1990 chiropractic report, December 1990 ortho consult which indicated low back pain, and March 1991 REFRAD examination which indicated that the Veteran's right knee "popped out of place" due to a motor vehicle accident.  The examiner noted that the March 1991 REFRAD examination of the right knee was normal.

With regard to the back, the rationale was that the Veteran has minimal osteoarthritis and facet arthropathy of the lumbar spine and STRs show in-service treatment for the back and a pre-existing back condition.  The examiner explained that osteoarthritis is evidence of the normal progression of the condition and would not be considered beyond the normal progression. 

The Board finds that the claim must be denied.  There is no competent medical evidence to show that the Veteran has joint pain, to include degenerative joint disease of the right knee and osteoarthritis and facet arthropathy of the lumbar spine that is related to his service.

In this regard, the Board finds that the January 2013 VA medical examinations and opinions, provide highly probative evidence against the claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examinations, the examiner concluded that the Veteran's right knee and back disabilities clearly and unmistakably existed prior to service and were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness.  The examiner provided conclusions with a sufficient rationale.  Therefore, the January 2013 VA medical examination and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has taken the Veteran's contention that he has joint pain that is related to his service seriously.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed joint pain, to include back and right knee disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's claimed joint pain, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for joint pain, to include back and right knee disabilities, and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for fatigue is granted, subject to controlling regulations governing the payment of monetary awards.
Service connection for joint pain is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's increased rating claim so that he is afforded every possible consideration.

In June 2015, the Board remanded the claim for an increased rating for IBS for a contemporaneous examination.  However, the Veteran failed to appear for the December 2015 VA examination.  It is unclear why the Veteran failed to appear for the examination and there is no indication that he received written notification as to the date and time of the examination and an examination notification letter has not been associated with the claims file.  Thus it is unclear if this notification notified the Veteran of an examination in connection with his increased rating claim.  There is also a notation in the claims file from the Oklahoma City VAMC that one cannot assume that that the Veteran received a "RSVP letter" notifying him of the scheduled examination.  A remand is thereby necessary to afford him another opportunity to attend a VA examination.

The Veteran is reminded that he is expected to attend scheduled examinations or give proper notice in the event of cancellation.  VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on his part to cooperate with VA in developing a claim.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, may result in the denial of his increased rating claim.  38 C.F.R. § 3.655 (2016). 




Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his IBS.  The claims file should be made available to the examiner, to specifically include a copy of this Remand.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


